COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00100-CV


Jerry McKinney, d/b/a Jerry                §    From the 67th District Court
McKinney Motor Company, a/k/a
Jerry McKinney Motors                      §    of Tarrant County (067-283422-16)

v.                                         §    June 14, 2018

Ron Wright, as Tax Assessor                §    Opinion by Justice Gabriel
Collector of Tarrant County

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Jerry McKinney, d/b/a Jerry McKinney

Motor Company, a/k/a Jerry McKinney Motors shall bear the costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel